NO. 07-07-0195-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                    JUNE 13, 2007
                           ______________________________

                              IN RE GREGORY BANISTER
                         _________________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                        ON PETITION FOR WRIT OF MANDAMUS


       By an amended petition,1 relator Gregory Banister requests issuance of mandamus

directing the District Clerk of Lamb County to provide him, apparently without cost, a copy

of “the entire file, transcripts, plea agreements, and other pertinent data for the subject

cause #3900” for his use in preparation of a petition for a writ of certiorari to be filed in the

United States Supreme Court. We dismiss the mandamus petition for want of jurisdiction.


       This court has authority to issue writs of mandamus against district and county court

judges within our court of appeals district. Tex. Gov’t Code Ann. § 22.221(b) (Vernon

2004). Otherwise, our authority to issue such a writ exists only to the extent necessary to

enforce our jurisdiction. Id. at § 22.221(a).




       1
         Relator’s amended petition, filed June 8, 2007, seeks the same relief as his
original petition for mandamus, filed May 9, 2007.
       The trial court cause to which relator refers in his petition, no. 3900 in the 154th

District Court of Lamb County, is the cause in which relator was convicted of aggravated

assault and sentenced to punishment including thirty years confinement. This court

affirmed the trial court’s judgment on appeal, in our cause number 07-04-0479-CR, by an

opinion and judgment issued September 29, 2006. We denied his motion for rehearing on

November 6, 2006.            The Court of Criminal Appeals refused relator’s petition for

discretionary review.


       Relator’s mandamus petition does not claim, nor does it appear, that his petition

seeks relief designed to enforce this court’s jurisdiction. In circumstances similar to those

presented here, this court generally has construed its writ authority under section 22.221(a)

to apply only when the relief sought implicates a pending appeal. See, e.g., In re Jackson,

No. 07-03-0372-CV, 2003 WL 22047701 (Tex.App.–Amarillo September 2, 2003, orig.

proceeding). We conclude the relief relator seeks here against the district clerk lies outside

our writ authority. Accordingly, relator’s petition seeking a writ of mandamus is dismissed

for want of jurisdiction.2


                                                   James T. Campbell
                                                        Justice




       2
         We note also that, in response to our notice that he failed to accompany his
petition with the required filing fee, relator submitted a completed “application to proceed
in forma pauperis” printed for use by litigants in federal court. The information contained
in the application does not meet the requirements of Rule 20 of the Texas Rules of
Appellate Procedure.

                                               2